     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13           v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  The question of whether defendants should be required to conduct a study to

19   determine whether there is an unmet need for higher levels of mental health care among members

20   of the plaintiff class is pending before the court. As the court has signaled over the past year, see,

21   e.g., September 3, 2020 Order, ECF No. 6846, at 27, for the reasons explained below defendants

22   will be required to conduct that study consistent with this order and under the supervision of the

23   Special Master as soon as practicable, complying with public health requirements necessitated by

24   the ongoing COVID-19 pandemic.

25
     /////
26

27   /////

28
                                                       1
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 2 of 16


 1      I.       BACKGROUND
 2                  On September 9, 2019, the court issued an order setting an agenda for the second
 3   quarterly status conference for that year, held on September 13, 2019.1 September 9, 2019 Order,
 4   ECF No. 6275. One agenda item was an update on the status of defendants’ plan to build 100
 5   mental health crisis beds (MHCBs). Id. at 1-2. As the court explained in the order after that
 6   status conference, defendants had reduced the project to 50 MHCBs at “at California Institution
 7   for Men, putting plans for another 50 MHCBs at Richard J. Donovan (RJD) on hold.” October 8,
 8   2019 Order, ECF No. 6312, at 4. At that time, defendants anticipated construction funding might
 9   be “available as early as July 1, 2020.” ECF No. 6231 at 3.2
10                  Prior to the September 13, 2019 status, the Special Master provided information to
11   the court about a rise in inmate suicides in August 2019. This information and the ongoing
12   growth in the size of the population of mentally ill inmates in California’s prisons, together with
13   ongoing shortages in MCHBs “raise[d] significant questions in the court’s mind about whether
14   this case is anywhere close to full remediation”; as the court observed, “[w]ith respect to MHCBs
15   in particular, it cannot be denied that, historically, deficient bed planning has plagued this case
16   and been a bar to movement in the right direction.” ECF No. 6312 at 4.
17                  At the September 2019 status, plaintiffs raised several questions about the
18   downsizing of the MHCB bed project, including whether the reduced project would allow
19   defendants to decommission 73 unlicensed MHCBs3 in the Mental Health Services Delivery
20           1
             The court held quarterly status conferences in 2019 and 2020. See Reporter’s Transcript
21   of Proceedings (8/28/18 RT), ECF No. 5905, at 5:17-23; see also ECF Nos. 6134, 6281, 6419,
     6513, 6546, 6778, 6883, 6998. Beginning as of January 2021, the court is holding status
22   conferences on a more “organic” basis, “that is, tied to what’s happening in the case.” Reporter’s
     Transcript of Proceedings (1/29/21 RT), ECF No. 7049, at 6:1-5. As used in this order, the date
23   appended to a Reporter’s Transcript (RT) citation refers to the date of the status conference
     recorded by the transcript and not to the date the transcript was filed.
24
             2
               Defendants’ latest status report on the project shows construction funding was
25
     appropriated in a Budget Act signed by Governor Newsom on June 28, 2021, but that the project
26   is now delayed by an action in state superior court concerning the Environmental Impact Report
     for the project. ECF No. 7289 at 3-4; see also fn 12, infra.
27
             3
              On November 27, 2019, defendants reported CDCR currently had fifty-four male
28   unlicensed crisis beds (twenty at California State Prison-Sacramento and thirty-four at the
                                                       2
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 3 of 16


 1   System (MHSDS) and still provide a sufficient number of licensed MHCBs to meet demand;
 2   whether the reduced project could be timely finished; the significance, if any, “of an increase in
 3   the percentage of suicides that occur within thirty days of discharge from higher levels of care”;
 4   whether there was any “pressure on clinicians not to refer class members to higher levels of care”
 5   and what, if any, was “the significance of the declining inpatient population at Atascadero State
 6   Hospital [(ASH)] and Coalinga State Hospital [(Coalinga)]”. Id. at 4-5.
 7                  After the status conference, the Special Master informed the court that the issues
 8   he had identified, together with the questions raised by plaintiffs, “suggest a likely need for a
 9   study similar to those conducted several times during the remedial phase to determine whether
10   there is an unmet need for MHCB care and inpatient care in CDCR’s [California Department of
11   Corrections and Rehabilitation’s] inmate population.” Id. at 5-6. The court directed focused
12   briefing on these issues and set them for further consideration at the December 13, 2019 quarterly
13   status conference. Id. at 6.
14                  The parties filed opening briefs on November 27, 2019, ECF Nos. 6401 (Plaintiffs’
15   Brief); 6402 (Defendants’ Brief), and responsive briefs on December 9, 2019, ECF Nos. 6410
16   (Plaintiffs’ Reply); 6411 (Defendants’ Reply). The court discussed the issue with the parties at
17   the December 13, 2019 status conference and took the matter under submission. See Reporter’s
18   Transcript of Proceedings (12/13/19 RT), ECF No. 6445, at 20:24-29:23.
19                  On March 17, 2020, the court issued an order setting the agenda for the first
20   quarterly status conference of 2020. March 17, 2020 Order, ECF No. 6509. The agenda included
21   discussion of improvements to the so-called “sustainable process” for “timely identification,
22   referral and transfer of” class members to inpatient mental health care. Id. at 3. The court
23   explained it had
24                  reached the tentative conclusion that at least one additional unmet
                    bed needs study will be required in order for defendants to
25

26   California Institution for Men) and 373 male licensed crisis beds. CDCR had nineteen female
     unlicensed crisis beds and ten licensed crisis beds at the California Institution for Women, and
27   twelve female licensed beds at the Central California Women’s Facility. ECF No. 6402 at 2. The
     current number of male MHCBs has decreased to 397, see ECF No. 7274 at 16, but there is no
28   showing that any unlicensed MHCBs have been decommissioned.
                                                       3
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 4 of 16


 1                   demonstrate (a) that they have a sufficient number of licensed
                     inpatient mental health beds, including mental health crisis beds;
 2                   and (b) that all class members in need of inpatient mental health
                     care are in fact being timely identified, referred, and transferred to
 3                   such care.
 4   Id. In view of this conclusion, the court directed the parties to “be prepared to discuss the time

 5   frame for conducting such a study and, in addition, whether they will stipulate to defendants’

 6   conducting such study under the guidance and supervision of the Special Master without further

 7   order of this court.” Id.

 8                   Almost immediately thereafter, the onset of the COVID-19 pandemic required the

 9   court and the parties to refocus their attention on issues arising directly from the pandemic’s

10   impact on provision of mental health care to class members. As a consequence, as well as the

11   significant limitations placed on access to California’s prisons, it became clear an unmet bed

12   needs study could not be conducted until the Special Master’s team could regain access to the

13   state prison facilities, safely and consistent with public health requirements. As recently reported

14   at the March 25, 2021 status conference, see Reporter’s Transcript of Proceedings (3/25/21 RT),

15   ECF No. 7111, at 45:22-47:20, the Special Master and his team have begun the Twenty-Ninth

16   Monitoring Round in prison institutions, and the Special Master reports the unmet bed needs

17   study may start after the monitoring team has visited all of the institutions with psychiatric

18   inpatient programs (PIPs), if the court confirms its tentative conclusion as it does now here.

19       II.     ROLE OF UNMET BED NEEDS STUDIES IN THIS ACTION

20                   Significant delays in access to necessary inpatient mental health care are a major

21   component of the Eighth Amendment violation requiring remediation in this action. See Coleman

22   v. Wilson, 912 F. Supp. 1292, 1309 (E.D.Cal. 1995). Adequate remediation requires a sufficient

23   number of inpatient beds to timely treat class members in need of inpatient care, adequate

24   inpatient treatment programs, and a robust process for identification, referral, and timely transfer

25   of these class members to necessary inpatient care. Over the past two decades, assessments of

26   unmet need for inpatient mental health care in California’s prison population have played a

27   central role in all of these areas.

28
                                                       4
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 5 of 16


 1                    A.      Unidentified Needs Assessment (UNA) of 2005
 2                    In 2004, the Special Master reported to the court that after four years of delay
 3   defendants were finally “committed to conducting an adequate study” of unmet need for inpatient
 4   mental health beds for class members. July 9, 2004 Order, ECF No. 1594, at 1-2. On October 5,
 5   2004, the court adopted the Special Master’s recommendation on the methodology to be used in
 6   the unidentified needs assessment (UNA) and directed defendants to complete the assessment
 7   study by March 15, 2005 and submit to the Special Master by March 31, 2005 “their plan to meet
 8   any unmet need for inpatient care documented in the assessment.” October 5, 2004 Order, ECF
 9   No. 1607, at 2. That assessment “confirmed and quantified” a long-suspected significant unmet
10   need for inpatient care among members of the plaintiff class: “UNA . . . found 512 CDCR
11   inmates, who were not referred for inpatient DMH [Department of Mental Health4] care although
12   they were clinically appropriate for such a referral, including 435 inmates in need of an
13   intermediate level of care and 77 in need of acute inpatient care, representing respectively 14 and
14   two percent of [CDCR]’s total EOP [Enhanced Outpatient Program] population.” ECF No.
15   1746-3 at 81.5
16                    As a result of this study, defendants submitted a long-range proposal to build
17   “three regional facilities, each with 1,500 beds, to house expanded inpatient programs, as well as
18   other intensive programs for CDCR inmates most seriously mentally ill and presenting the most
19   difficult custody challenges.” Id. at 82.6 The projected full buildout of the plan for 2013. Id.
20          4
                DMH is now known as the Department of State Hospitals (DSH).
21          5
             Citations to page numbers in documents filed in the Court’s Electronic Case Filing
22   (ECF) system are to page numbers assigned by the ECF system and located in the upper right
     hand corner of the page.
23
            6
                While this may have been the first proposal during the remedial phase of this action for
24   consolidation of the delivery of mental health care services in a few facilities focused on delivery
     of such care, it was not the last. In early 2008, this court, together with the courts in three other
25   class actions, approved agreements for construction of approximately 5,000 mental health beds
26   and 5,000 medical beds (the so-called 10,000 bed project), consisting of seven health-care
     facilities with 1,500 beds each. See February 26, 2008 Order, ECF No. 2696, at 3; October 30,
27   2008 Order, ECF No. 3140, at 4. By July of 2008, state administration officials had withdrawn
     their support for the project and after a period of litigation between state officials and the Plata
28   Receiver, the Receiver, working with then Secretary of CDCR Matt Cate and other CDCR staff,
                                                        5
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 6 of 16


 1   The Special Master reported that “[t]he California General Assembly declined to fund the next
 2   phase of development of the three regional facilities . . . based essentially on the department’s
 3   inability to justify adequately the nature and extent of the anticipated need for so large an
 4   undertaking.” Id. Instead, defendants embarked on development of additional inpatient treatment
 5   units through conversion and renovation of existing space in prison facilities. Id. at 83-88.
 6   Defendants did not, however, identify a specific number of beds that would be required to meet
 7   the “substantial and growing need” for inpatient mental health beds for Level IV (high custody)
 8   inmates and, in any event, it was apparent the interim planning would require four years to
 9   complete and would meet “only part of the clear need.” Id. at 85.
10                  B.      Mental Health Assessment and Referral Project (MHARP) of 2009-2010
11                  In October 2006, as part of the ongoing remedial effort to achieve a sufficient
12   number of inpatient mental health beds, the court ordered defendants to contract for a period of
13   three years with a consultant to conduct annual population studies to project bed needs for their
14   mental health program populations.7 October 20, 2006 Order, ECF No. 1998, at 2.8 Less than
15   three years later, and only four years after completion of UNA, the possibility of unmet inpatient
16   mental health bed needs again arose, this time through the consultant.
17

18
     scaled back the project significantly. See ECF No. 3852-1 at 46-47. While the concept of
19   clustering class members in a limited number of facilities to consolidate programs, staff, and
     services has never firmly taken hold in this case, information provided at the court’s recent status
20
     conference by Dr. Joseph Bick, Director of Health Care Services for both CDCR and the
21   California Correctional Health Care Services, suggests that decreased patient movement
     necessitated by the pandemic may have had some beneficial effect in avoiding disruption of care
22   caused by “unintended consequences of frequent movement.” See 3/25/21 RT, ECF No. 7111, at
     22:5-19.
23
            7
              This was not the first time defendants worked with a consultant to project mental health
24   bed needs. See, e.g., ECF No. 1746-3 at 98 (in 2002, defendants’ consultant projected a need for
     224 mental health crisis beds (MHCBs) for male inmates by 2005; by mid-2005, defendants had
25
     “the equivalent of some 175 to 180 male MHCB beds.”).
26          8
              The court ordered that contract renewed in July 2009, July 9, 2009 Order, ECF No.
27   3629, at 3; to this date, defendants continue to contract with the consultant to obtain spring and
     fall mental health bed needs projections.
28
                                                       6
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 7 of 16


 1                  In March 2009, the consultant informed defendants and the Special Master “that
 2   there could be an unidentified need for inpatient beds among members of the plaintiff class and
 3   that the best way to determine this was to conduct an assessment.” March 31, 2009 Order, ECF
 4   No. 3556, at 3. As a consequence, the Special Master recommended “that CDCR and DMH
 5   clinicians be required to, forthwith and working together, conduct on an expedited basis a
 6   modified assessment to determine whether there are unmet needs for inpatient care among
 7   members of the plaintiff class and to refer any inmates identified during this modified assessment
 8   for appropriate care.” Id.
 9                  The court adopted the recommendation and ordered defendants to conduct the
10   modified assessment supervised by the Special Master and his experts. Id. at 6; see also June 18,
11   2009 Order, ECF No. 3613, at 4 (expanding scope of assessment to “all non-desert CDCR
12   institutions” and requiring its completion by December 31, 2009). This assessment, called the
13   CDCR/DMH Mental Health Assessment and Referral Project or MHARP, “involved review and
14   assessment of over 1,500 Coleman class members at all 28 non-desert prisons” in CDCR and
15   resulted in the identification and referral of “almost 1,000 inmates . . . for inpatient mental health
16   care.” January 27, 2010 Order, ECF No. 3787, at 2. During this period, over 500 high custody
17   inmates remained on waitlists for transfer to inpatient care, id. at 3, and by February 2010, “the
18   wait list for inpatient had grown, . . . , to approximately 574 male inmates waiting for
19   intermediate care and 64 male inmates waiting for acute inpatient care”; there was also “a waitlist
20   for female admissions to inpatient care.” March 31, 2010 Order, ECF No. 3831, at 2-3.
21                  In March 2010, the court held a status conference to
22                  hear from defendants concerning the steps they have taken and are
                    taking to ensure that the referral and transfer of inmates to higher
23                  levels of care is proceeding in a way that will avoid the need for
                    any future special assessments of unmet need and will ensure that
24                  those who required inpatient care are referred and admitted in a
                    timely manner.
25

26   Id. at 1-2 (quoting ECF No. 3787 at 7). The court found “defendants have, as they report, taken
27   ‘incremental steps toward establishing a sustainable process of identification and referral for
28   those inmate-patients who need a higher level of care’” and ordered the Special Master to report
                                                       7
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 8 of 16


 1   to the court on this process by the end of 2010. ECF No. 3831 at 2 (quoting Defendants’ Status
 2   Report, filed March 26, 2010, at 10). The Special Master reported on the results of his review of
 3   this process in his Twenty-Second Round Monitoring Report, filed March 9, 2011. ECF No.
 4   3990 at 436-451. The court also ordered defendants to develop a plan to “reduce or eliminate the
 5   waitlists for inpatient care.” Id. at 3-4. As discussed below, the Special Master reported to the
 6   court on that plan in June 2011.
 7                  C.      Assessment and Referral Project of 2011
 8                  On June 13, 2011, the Special Master filed a report and recommendations on
 9   defendants’ plan to reduce wait lists for inpatient care required by the court’s March 31, 2010
10   order. ECF No. 4020. In relevant part, he reported that referrals to inpatient care had once again
11   declined significantly and that the new referral policies had not been fully implemented. Id. at 49.
12   He reported “there has emerged a pattern of rising and falling numbers of referrals that are
13   correlated with the occurrences of assessments.” Id. at 56. He therefore recommended a further
14   assessment, modeled after MHARP, at “the original twelve identified male institutions and two
15   female institutions.” Id. at 59. In anticipation of that recommendation, which they opposed,
16   defendants on June 8, 2011 sent a letter to the Special Master setting out an alternative assessment
17   plan. ECF No. 4020-2 at 2. In its July 22, 2011 order adopting in part the Special Master’s June
18   13, 2011 recommendations, the court found that defendants’ alternative assessment process
19   “differ[ed] significantly from the MHARP process” recommended by the Special Master and that
20   defendants had started the alternative assessment process “apparently after the Special Master’s
21   recommendation was pending before [the] court.” July 22, 2011 Order, ECF No. 4045, at 8. The
22   court found the Special Master’s recommendation for another unmet bed needs assessment was
23   “based on his finding that the bed need identified in MHARP more closely approximates the
24   actual inpatient bed need than the referrals to inpatient care that are currently being generated”
25   and that “the numbers generated by defendants’ own preliminary attempt at assessment, if
26   anything, would seem to support this finding.” Id. at 9. The court set an evidentiary hearing on
27   the adequacy of defendants’ alternative assessment process to identify “class members in need of
28   inpatient care who should have [been] but were not identified through defendants’ referral
                                                       8
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 9 of 16


 1   process.” Id. at 9-10. Ultimately, the evidentiary hearing was vacated after defendants, working
 2   diligently with the Special Master, developed a “sustainable process for identifying, referring and
 3   transferring inmates to inpatient care.” July 13, 2012 Order, ECF No. 4214, at 1.
 4                  D.       December 2015/January 2016 Review
 5                  In May 2016, the Special Master filed a special monitoring report focused on the
 6   mental health inpatient programs for class members. ECF No. 5448. No party filed objections to
 7   that report, and the court adopted its findings in full. March 8, 2017 Order, ECF No. 5573, at 2.
 8   A number of findings are key to the question now before the court:
 9                          By 2015, the “sustainable process” the court had lauded in 2012 had
10                           “turned out to be unsustainable.”
11   ECF No. 5448 at 24.
12                          Declining admissions and/or census in the Coleman-designated beds at
13                           ASH, particularly when accompanied by declining referrals to these beds,
14                           interfered with class members’ access “to their clinically and custodially
15                           appropriate least restrictive housing unit (LRH), an important concern from
16                           a therapeutic viewpoint.
17                          Declining admissions and/or census in the Coleman-designated beds at
18                           ASH, particularly when accompanied by declining referrals to those beds,
19                           also had “a resounding ripple effect throughout all of the DSH inpatient
20                           programs which treat these patients, creating almost instantly a reshuffling
21                           for other beds at other DSH programs, and at CDCR a back-up of patients
22                           awaiting DSH placement” and “overly long” “stays in MHCBs.”
23   /////
24   /////
25   /////
26   /////
27   /////
28
                                                        9
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 10 of 16


 1                           This “domino effect – as avoidable as it is with consistent, appropriate use
 2                            of the DSH-Atascadero beds – has been repeated all too often over many
 3                            years. . . .”
 4    Id. at 8-9. Defendants’ July 2017 transfer of several inpatient programs from DSH to CDCR,
 5    known as “lift and shift,”9 does not alter the import of these key findings: while transfer of most
 6    inpatient programs to CDCR was “conceived to improve patient access by streamlining the
 7    existing process of referral, acceptance, transfer, and admission” of class members to necessary
 8    inpatient care, id. at 14, ASH remains a primary inpatient mental health program for inmates
 9    eligible for treatment in a low-custody setting and, regardless of whether the other inpatient
10    programs are operated by DSH or CDCR, utilization of the full complement of ASH beds remains
11    critical to avoiding the adverse ripple effect for inpatient care the 2016 report describes. See, e.g.,
12    ECF No. 7274 at 19 (Psychiatric Inpatient Programs Census Report as of 7/19/2021, showing
13    sixty-five percent, or 256, of the total number of 390 male low custody intermediate care facility
14    (ICF) beds available for class members, are at ASH). As of July 19, 2021, only 128 of the ICF
15    beds at ASH were filled. Id.
16                   E.       March 24, 2017 Order
17                   In January 2017, the court held an evidentiary hearing “to address ongoing issues
18    with timely access to inpatient mental health care and” MHCBs. March 24, 2017 Order, ECF No.
19    5583, at 1. The lessons learned from the history of remedial efforts and the role of unmet bed
20    needs studies played a key role in the findings and conclusions set out in the court’s order
21    following that hearing. Among other things, the order summarizes the clarity brought to the
22    remedial process by the “detailed summary” contained in the Special Master’s 2016 report “of the
23    [twenty year] history of efforts to remediate this Eighth Amendment violation, the obstacles to
24

25
             9
26              “Lift and Shift” was a joint project of the CDCR and DSH defendants “that transferred
      responsibility from DSH to CDCR over” acute and intermediate inpatient programs located in
27    CDCR prison institutions. ECF No. 5779 at 24. The Special Master worked with both agencies
      on the project over a five month period prior to its implementation. Id.
28
                                                        10
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 11 of 16


 1    compliance, and the numerous court orders that have been directed at achieving constitutional
 2    compliance.” Id. at 4-5 (citing ECF No. 5548 at 22-44).
 3                  An insufficient number of inpatient beds, or delays in placement
                    and transfer of inmates referred for inpatient care, or both, has a
 4                  chilling effect on identification and referral of class members to
                    necessary hospital care. See, e.g., [ECF No. 5448 at] 8 & n.8.
 5                  Defendants’ failure to consistently fill the full complement of
                    designated low-custody inpatient beds has
 6
                            a resounding ripple effect throughout all of the DSH
 7                          inpatient programs which treat these patients, creating
                            almost instantly a reshuffling for other beds at other DSH
 8                          programs, and at CDCR a back-up of patients awaiting DSH
                            placement. Stays in mental health crisis beds (MHCB) at
 9                          CDCR soon become overly long, as patients are waiting for
                            admission and transfers to the inpatient programs they need.
10
                    Id. at 9. Three times in the past twelve years, the Special Master has
11                  guided an assessment of unmet needs for identification and referral
                    to inpatient care. Id. at 23. The first, conducted in 2005, resulted in
12                  identification of 400 inmates in need of inpatient mental health
                    care. Id. at 8 n.8. The second, in 2009, found almost 1,000 inmates
13                  in need of inpatient mental health care who had not been identified
                    or referred to an inpatient program. Id. at 29. The last assessment,
14                  conducted in 2011, led to planning and implementation in 2012 of a
                    so-called “sustainable self-monitoring process (‘the sustainable
15                  process’) to ensure that inmates in need of inpatient care were
                    timely identified, referred, and transferred to such care.” Id. at 24.
16                  As the Special Master reported, however,
17                          the gains in access to inpatient care turned out to have been
                            short-lived. Over time, in each instance, the number of
18                          Coleman class members in DSH beds diminished, referrals
                            and transfers slowed, and waitlists grew – just as they did
19                          by July 2015. The process known as the sustainable process
                            for identification, referral and transfer of CDCR inmates to
20                          inpatient care at DSH unfortunately turned out to be
                            unsustainable.
21
                    Id.
22
                            As described in detail by the Special Master, court orders
23                  going back to 1998 reflect the myriad efforts to address ongoing
                    problems with access to inpatient care. See id. at 36-39. Defendants
24                  have presented several plans to address those problems, including
                    plans for creation of a sufficient number of beds, both through
25                  conversion and utilization of beds at DSH hospitals and through
                    construction of additional space at CDCR prison facilities, as well
26                  as review of custody criteria in order to increase “referrals of
                    patients whose custody factors had previously precluded them from
27                  being placed in dorm settings or low custody beds at” Atascadero
                    State Hospital (ASH). Id. at 25-35. These plans have been approved
28                  in whole or in part by the court and, where approved, ordered
                                                     11
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 12 of 16


 1                      implemented. Id. at 36-39. And yet, by July 2015 the waitlists had
                        swelled again and court intervention has once more been required.
 2                      A particularly telling graph in the report shows three times in the
                        past eight years when increases in the number of unoccupied
 3                      Coleman beds at ASH have declined after issuance of court orders
                        aimed at reducing or eliminating inpatient waitlists, followed after
 4                      approximately three years by increases in unoccupied ASH beds
                        and then declines again only after court intervention.
 5

 6    ECF No. 5583 at 4-6. And the court concluded its order with the fundamental finding that twenty

 7    years of remedial effort had given defendants all the tools they need to “meet the requirements of

 8    their remedial plan for timely transfer of class members to necessary inpatient mental health

 9    care”:

10                      They have conducted at least three studies of unmet need, resulting,
                        at different times, in identification and referral of approximately
11                      1500 class members in need of inpatient care. Under court order,
                        they have contracted with a consultant to project mental health bed
12                      capacity need four years into the future. Under court order, they
                        have presented the court with short-term bed plans and long-range
13                      bed plans, they have implemented some of those plans, and they
                        have constructed additional inpatient beds. At this point it is clear
14                      that defendants have sufficient options available to them to meet
                        Program Guide timelines for transfer of all class members referred
15                      for inpatient care even if demand spikes or emergencies arise to
                        temporarily reduce capacity.
16

17    Id. at 24.

18        III.        DISCUSSION

19                      As discussed above, the question of whether to require a further unmet bed needs

20    study arose initially in the context of assessing whether defendants’ decision to build only 50

21    licensed MHCBs, deferring construction of another 50 MHCBs that were originally planned,

22    would be sufficient to both take all unlicensed MHCBs offline and meet the long-term need for a

23    sufficient number of licensed MHCBs.10 In the briefing filed in November 2019, defendants

24    contended that then recent population projections, if accurate, combined with “the past year’s

25
                 10
26              The court’s July 3, 2019 and July 9, 2019 orders make clear defendants cannot continue
      to use unlicensed MHCBs and that a “date certain must be set for taking all temporary MHCBs
27    offline and, as necessary, replacing them with permanent licensed MHCB units.” July 9, 2019
      Order, ECF No. 6214, at 18; see also July 3, 2019 Order, ECF No. 6212, at 7-10.
28
                                                         12
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 13 of 16


 1    actual bed usage”11 suggest that the 50 bed MHCB project “is expected to permit Defendants to
 2    take all unlicensed crisis beds offline once the project is completed in December 2022.”12 ECF
 3    No. 6402 at 2. Plaintiffs contend defendants have not shown how they can deactivate the existing
 4    73 unlicensed MHCBs and meet ongoing need with the addition of only 50 MHCBs and that the
 5    existing number of unlicensed beds alone exceeds the number in the 50 bed plan. ECF No. 6401
 6    at 4, 8. It is also clear defendants continue to operate a number of unlicensed inpatient beds,
 7    which must also be replaced with fully licensed beds. See, e.g., April 22, 2021 Stipulation and
 8    Order, ECF No. 7133.
 9                     As the history of remediation in this area described in preceding sections of this
10    order makes clear, defendants need both accurate mental health population projections and a fully
11    sustainable process for continuous identification, referral, and placement of class members at the
12    appropriate level of mental health care in order to accurately determine and plan for the number
13    of inpatient beds, including MHCBs, required to meet the needs of the plaintiff class.
14    Defendants’ suggestion that population projections plus actual bed usage is necessarily an
15    accurate measure of bed need misses the mark and ignores substantial history in this case. Actual
16    inpatient bed usage is only an accurate measure of bed need if it is otherwise clear that bed usage
17    is the result of a robust and thorough process of identification and referral of class members in
18    need of inpatient care.
19

20
             11
21                As noted, the parties briefing was filed in late 2019.
             12
22               On March 29, 2021, defendants reported to the court that the expected completion date
      for the project had slipped to September 2023, two years after the anticipated start of
23    construction in September 2021. ECF No. 7114 at 3. Defendants also reported at that time that
      the start of construction might be further delayed as a result of a state court decision finding
24    inadequacies in the environmental impact report prepared for the project. Id. That prediction is
      confirmed by defendants’ latest status report, ECF No. 7252; defendants now report the San
25
      Bernardino Superior Court found “three inadequacies in the Environmental Impact Report” for
26    the project which must be addressed before they can proceed with the project, and that they will
      not be able to revise the timeline for completion of this project until the Superior Court’s
27    judgment is finalized and defendants decide whether to appeal that judgment and/or negotiate
      with the petitioners. ECF No. 7252 at 3.
28
                                                         13
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 14 of 16


 1                   As discussed above, over the past two years red flags that suggest a less than
 2    robust identification or referral process include a decline in referrals to ASH and/or the numbers
 3    of class members at ASH. At the September 13, 2019 status conference, which took place prior
 4    to the onset of the COVID-19 pandemic, defendants acknowledged these specific declines. See
 5    Reporter’s Transcript of Proceedings (9/13/2019 RT), ECF No. 6349, at 23:19-22. Since
 6    COVID-19, public health and other considerations have also slowed the referrals and admissions
 7    to ASH. As of July 19, 2021, only 128 of the 256 Coleman inpatient beds at ASH were occupied.
 8    See ECF No. 7274 at 19.
 9                   In addition, at the December 13, 2019 status conference, defendants acknowledged
10    that the sustainable process for identification and referral of inmates to inpatient care was not
11    working as intended and that “there are some issues . . . that need to be refined.” See 12/13/2019
12    RT, ECF No. 6445, at 24:4-23. Again, there is a strong inference in the record that the COVID-
13    19 pandemic may have exacerbated these issues, given the significant restrictions on inmate
14    movement and transfers since the onset of the pandemic.
15                   Given all of the foregoing, defendants’ contention that they should be permitted to
16    fix the sustainable process without conducting an unmet bed needs study must be rejected. The
17    history of this litigation shows that the absence of a robust sustainable process for identification
18    and referral of inmates to inpatient care has inevitably led to large numbers of inmates in need of
19    inpatient care remaining unidentified and unreferred to such care. Fixing the process puts the cart
20    before the horse: once the sustainable process began to break down it became incumbent on
21    defendants to take all steps available to them to find any class members in need of inpatient care
22    who might have slipped through the cracks. The COVID-19 pandemic has only increased the
23    urgency of this task: the freeze on inmate movement has, despite defendants’ reliance on
24    temporary mental health units and treatment in place measures, delayed transfers of inmates to
25    necessary inpatient care; as the court found in the March 24, 2017 order, “has chilling effect on
26    identification and referral of class members to necessary hospital care.” ECF No. 5583 at 5.
27                   Defendants must, under the supervision of the Special Master, undertake an unmet
28    bed needs study to assess whether there are class members in need of inpatient or crisis bed care
                                                       14
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 15 of 16


 1    who have not been identified or referred to necessary care. This unmet bed needs study must be
 2    sufficiently broad in scope and focused in methodology to ensure that it results in a clear and
 3    comprehensive assessment of whether there is any unmet need for access to necessary inpatient
 4    care, whether unmet need is the result of an insufficient number of beds in one or more inpatient
 5    programs or whether it is the result of an absence of necessary treatment programs. The Special
 6    Master has informed the court that there is a subset of class members with severe personality
 7    disorders associated with significant function impairments who have special treatment needs not
 8    yet available in an inpatient setting. The Special Master will be directed to ensure that the scope
 9    of the unmet bed needs study conducted in accordance with this order is sufficient to identify with
10    specificity the size of that need and what is required to ensure that it is met, as well as to
11    adequately identify whether there is any other ongoing unmet need for inpatient care.
12                   The importance of a robust and adequate unmet bed needs study at this stage
13    cannot be overstated. Only in the context of such a study can the court make a reasoned
14    determination as to whether defendants’ 50 bed MHCB plan is adequate. Only in the context of
15    such a study can the court have confidence that meaningful repair to the sustainable process for
16    identification, referral, and transfer of inmates to required inpatient care has been accomplished.
17    As defendants recognize in the recent stipulation requesting one more extension of the waivers of
18    state law in order to operate unlicensed inpatient beds at California Medical Facility (CMF), only
19    in the context of such a study can all stakeholders be confident in the plan defendants are
20    developing to replace unlicensed inpatient beds with fully licensed beds. See ECF No. 7133 at 3
21    (defendants are developing a long-term plan to deactivate unlicensed inpatient beds at CMF and
22    need sufficient time to develop that plan “in response to the Special Master’s upcoming inpatient
23    program monitoring and anticipated unmet bed needs assessment.”) Most importantly, as the
24    history of this case has shown an unmet bed needs assessment is the most effective way to
25    demonstrate the adequacy or inadequacy of defendants’ progress toward remediation of the
26    Eighth Amendment violation in class member access to inpatient mental health care.
27                   In accordance with the above, IT IS HEREBY ORDERED that defendants shall,
28    as soon as practicable, in accordance with this order, and under the guidance and supervision of
                                                        15
     Case 2:90-cv-00520-KJM-DB Document 7305 Filed 09/13/21 Page 16 of 16


 1    the Special Master who shall have final authority over the scope of and methodology for the
 2    study, undertake an assessment of whether there is unmet need for inpatient care, including acute
 3    care, intermediate care, and mental health crisis bed care, among members of the plaintiff class.
 4    Defendants shall report to the court on the outcome of that assessment within thirty days after its
 5    completion.
 6
      DATED: September 10, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      16
